Citation Nr: 1707497	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service connected right knee disability.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and S.T.




ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION


The Veteran had active military service from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which, in pertinent part, reopened and denied the claim of service connection for a left knee disability (claimed as patellofemoral pain syndrome with minimal degenerative changes, left knee) and a February 2014 rating decision, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating.  

The Veteran and witness testified at a Board hearing in regards to his left knee disability in February 2009.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in July 2010, at which time the claim of service connection for a left knee disability was reopened and remanded for further development, including for a new VA examination to assess the etiology of the Veteran's current left knee disability.  

In a subsequent September 2013 decision, the Board again requested a new VA examination to assess the claim of service connection for a left knee disability.  

In a Board decision dated in April 2015, the claim of entitlement to service connection for a left knee disability was denied.  That same decision remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss to the RO to issue a statement of the case.  The RO subsequently issued a statement of the case dated in May 2016, which continued the noncompensable rating for bilateral hearing loss.  

The Veteran appealed the Board's decision denying his claim of service connection for his left knee disability.  In a May 2016 decision, the Court of Appeals for Veterans Claims (CAVC) vacated and remanded the claim for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Left Knee Disability 

The Veteran has been diagnosed with degenerative osteoarthritis of the left knee and contends that his left knee disability is secondary to his service connected right knee disability.  

The CAVC concluded that the Board erred in denying service connection for the Veteran's left knee disability based on the October 2013 VA examiner's opinion.  Specifically, the VA examiner opined that the Veteran's current left knee disability was not caused or aggravated by his service connected right knee disability.  The examiner reasoned, in part, that there was no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in shortening of the injured lower extremity, which results in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait, i.e., a significant limp.  The examiner indicated that for this type of gait to have an impact on the opposite or uninjured leg, the abnormal gait or limp would need to be present over an extended period of time such as years.  The examiner referenced a statement from the Veteran's private physician dated in December 1986, in which he reported that the Veteran walked with a marked limp from right knee pain, which caused injury to the left knee.  The examiner failed to provide an opinion in response to this December 1986 private physician statement because there was no medical literature cited.  

CAVC found that the opinions reflected in the October 2013 examination report were inadequate, given that the examiner failed to make any finding regarding the presence, severity, or duration of the Veteran's limp.  It was also unclear whether the examiner considered the evidence regarding the Veteran's history of a limp, which dated back to December 1986.  

The Board finds that an addendum opinion is necessary in order for the October 2013 examiner to determine the etiology of the Veteran's left knee disability, including its association to his long history of ambulating with an abnormal gait, i.e., limping, as a result of his service connected right knee disability.  See e.g., 11/15/1989, VBMS, VA examination, pp. 5-6; 04/29/1992, VBMS, Third Party Correspondence, p. 3; 07/26/1993, VBMS, VA Examination, p. 5; 04/25/1997, VBMS, VA Examination, p. 7; 10/20/2000, VBMS, Medical Treatment Record- Government Facility, p. 35; 07/16/2010, VBMS, Medical Treatment Record- Government Facility, p. 21; 10/14/2010, VBMS, VA Examination, p. 3.  

Initial Compensable Rating for Bilateral Hearing Loss 

The Board also finds that additional evidentiary development is required prior to adjudicating the claim of an initial compensable rating for the Veteran's bilateral hearing loss.  

The Veteran was afforded a VA examination to assess the severity of his bilateral hearing loss in February 2014.  The Veteran subsequently stated that his bilateral hearing loss condition "is worse than stated by VA."  Given this statement, along with the fact that the last examination was conducted over three years ago, the Board finds that the February 2014 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of the Veteran's bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Accordingly, a remand is necessary in order to afford the Veteran an additional VA examination to adequately assess the current severity of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1. Forward the entire claims file, including a copy of this remand, to the October 2013 VA examiner for an addendum opinion as to the etiology of the Veteran's current left knee disability.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current left knee disability is caused by his service connected right knee disability?

b.  If not, then is it at least as likely as not (probability of at least 50 percent) that the current left knee disability has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected right knee disability?  

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's left knee disability prior to aggravation?  

c.  If the Veteran's left knee disability is not caused or aggravated by the Veteran's service connected right knee disability, then is it at least as likely as not (probability of at least 50 percent) that the left knee disability is otherwise related to the Veteran's period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner must discuss the Veteran's history of gait abnormality as reflected in the claims file, including but not limited to: the December 1986 private physician statement and VA examinations dated in October 1989, July 1993, April 1997 and October 2010.  The examiner shall make a finding as to the presence, duration, and severity of the Veteran's limp and whether there is a causal relationship between the Veteran's gait abnormality, left knee disability, and service connected right knee disability, to include whether the Veteran's current left knee disability was caused or aggravated by his right knee disability.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss and the impact of his hearing disability upon his vocational pursuits.  

The examiner should also indicate the occupational effects of the hearing loss, if any.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




